[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: HEARING DATE
This case comes to this court where both sides have conflicting requests for a trial date. The court is mindful of the fact the Urban Redevelopment Commission needs sometime to get an attorney to replace Attorney Bruce Goldberg. There is built into the scheduling request sometime for that to happen.
Mr. Fox is a legislator and has asked that the date not be prior to the time the legislature adjourns on May 3. The law in Connecticut exhibits a respect for legislators while they are in session. The constitution of Connecticut, article fifteen provides that legislators may not be arrested during the time the legislature is in session. Also under 51-217b6 a member of the General Assembly shall not be subject to jury duty during the time the legislature is in session.
The court has reviewed the continuance requests. The court orders this case to be on trial on June 8 and June 9 for the injunction which both parties have agreed that the temporary will be the permanent.
In the event that Attorney Fox's case of Grimm vs. Grimm, which is scheduled to start on May 16, does not start for any reason whatsoever, the instant case is on trial May 18 and May 19, not June 8 and 9. The court has reviewed the conflicts set forth by the URC attorney and there are no conflicts with any of these dates.
So ordered.
KARAZIN, J.